Citation Nr: 1614935	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-38 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) and as due to inservice herbicide exposure. 

4.  Entitlement to an increased rating for PTSD, rated 30 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970 and he served in the Republic of South Vietnam.  His military occupational specialty was a truck driver. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A June 2009 rating decision denied service connection for bilateral hearing loss and tinnitus.  A February 2010 rating decision denied an increased rating for PTSD.  A September 2011 rating decision denied service connection for hypertension.  

In February 2013 the Veteran requested a hearing before a Decision Review Officer (DRO) but in September 2014 a report of a DRO conference reflects that he elected to have an informal conference.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference in February 2016 and a transcript thereof is of record. 

A February 2015 rating decision denied, in part, a TDIU rating.  In March 2015 the Veteran filed a Notice of Disagreement (NOD) to the February 2015 rating decision.  At the Board videoconference, it was alleged that a higher rating for the service-connected psychiatric disorder was warranted, including a 100 percent schedular rating and that the psychiatric disorder alone preclude employment, and it was stipulated that a TDIU rating was an issue before the Board.  Page 2 of the transcript.   Moreover, the February 2015 Supplemental SOC addressed, in part, entitlement to a TDIU rating and, so, that issue is before the Board at this time.

In correspondence in January 2014 the Veteran requested that his service-connected psychiatric disorder be reclassified from PTSD to an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  However, because anxiety as well as depression can also be symptoms of a psychiatric disorder, the Board declines to do so.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The issues of service connection for a left knee condition (asserted as degenerative joint disease (DJD) of the left knee), residuals of a lumbar strain and sprain, and a disability manifested by impairment of the left lower extremity (asserted as sciatica of the left lower extremity) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hearing loss and tinnitus were first demonstrated many years after active service and are not related to any disease, injury, or incident of service.

2.   Hypertension is first demonstrated many years after active service and is not related to any disease, injury, or incident of service origin.

3.  The Veteran's PTSD, rated 30 percent disabling and which is his only service-connected disorder, has been manifested by depression, sleep disturbance, suicidal ideation, and difficulty controlling his temper but his medication controls most of his depressive symptomatology, he has some good family relationships, continues to actively participate in his church, and his PTSD has not been manifested by moderate memory impairment, impairment in ability to communicate, impairment in abstract thinking or in understanding complex commands.

4.  The Veteran has three years of college education and work experience as a chemical operator and release supervisor for 28 years until he retired in 2000 and part-time work as a courier until 2009; and his service-connected PTSD does not preclude obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 (2015) 

2.  The criteria for service connection for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1101, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2015).  

3.  The criteria for service connection for hypertension, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1112, 1116, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309(e), 3.310 (2015).   

4.  The criteria for a rating greater than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Codes (DC) 9411 (2015).  

5.  The criteria for a TDIU rating are not met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) and (b) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

By letter in October 2009 as to the claim for an increased rating for PTSD, and by letters in January 2009 and October 2010 as to the claim for service connection for bilateral hearing loss, bilateral tinnitus, and hypertension, the RO satisfied its duty under the VCAA to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2009 letter also provided generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

As to assistance, VA has obtained service treatment records (STRs) and VA medical records.  The Veteran has not testified or otherwise indicated that he received any postservice private treatment.  He has been afforded VA examinations as to the claims for service connection for hearing loss and tinnitus in March 2009 and as to the claim for service connection for hypertension in October 2014.  Also, he has been afforded VA evaluations to determine the severity of his psychiatric disorder in May 2009, December 2009, and October 2014.  

The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2015).  

The Veteran testified in support of his claims at the Board videoconference in February 2016 before the undersigned Veterans Law Judge (VLJ), and a transcript thereof is of record.  38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing explain the issues and suggest the submission of relevant but overlooked evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements needed for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board also notes that information on file gathered for the purpose of previously establishing service connection for PTSD also indicates that in the Veteran's military service he could have been exposed to acoustic trauma.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  



Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss, and cardiovascular-renal disease, which included hypertension; if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA shall accept satisfactory lay or other evidence of service events in combat, if consistent with the circumstances thereof.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) does not create a statutory presumption of service connection but considerably lightens the burden for claims for a disease or injury allegedly incurred in combat.  Generally, it may be used to show what happened during service and not a nexus between an inservice event and current disability.  However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself [sic] while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  However, hypertension is not one of the listed diseases.  38 C.F.R. § 3.309(e).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service records show that the Veteran served overseas for just over 10 months.  He was awarded the Vietnam Service Medal with 60 device and the Vietnam Campaign Medal.  His military occupational specialty was a heavy vehicle driver.  He participated in the Tet Counter Offensive.  He served in Vietnam from May 1969 to March 1970.  

At the videoconference the Veteran testified that during his service in Vietnam he was exposed to acoustic trauma from daily and almost continuous cannon fire.  He was also exposed to acoustic trauma in Vietnam from mortar fire.  Pages 4 and 5.  At this time he did not have any hearing protection.  His hearing loss was worse in the right ear.  Page 6.  His wife testified that she had to raise her voice to ensure that the Veteran heard her and that he turned the volume of the television up very loud.  Page 7.  He associated his current tinnitus to his in-service acoustic trauma, which he now had quite often.  He had first had tinnitus during service after exposure to cannon fire.  Page 10.  His wife testified that he had complained of tinnitus. 

The Veteran's DD 214 shows that his military occupational specialty was heavy vehicle driver.  The Veteran was not afforded speech audiometry testing during service.  

Audiometric testing on service induction examination in March 1968 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
5
5
Not tested
5
Left Ear
35
35
30
Not tested
25

His Physical Profile was "H2."

Audiometric testing on separation examination in March 1970 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
10
10
10
0
Left Ear
25
25
20
5
0

His Physical Profile was "H1."  

On VA audiological evaluation in March 2009 audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
10
15
20
35
Left Ear
10
5
15
25
35

The Veteran's speech recognition scores were 96 percent in each ear.  The examiner stated that the Veteran had normal hearing acuity in each ear from 250 Hz to 8,000 Hz, with a mild dip at 4,000 Hz.  He had normal middle ear function in each ear and his hearing acuity was not anticipated to change with medical intervention.  The examiner stated that considering the Veteran's preservice military employment (in car frame manufacturing), his military service (being exposed to 21 gun salutes frequently without hearing protection and exposure to daily attacks from weapon fire driving trucks, as well as mortar rounds at his base), and post military employment (as an operator and relief supervisor at a polymer plant), his age and current audiometric data, it was opined that hearing loss and tinnitus were less likely as not caused by or a result of noise exposure during military service.  

A November 2015 report of a private audiology evaluation disclosed that audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
35
40
45
Not Tested
40
Left Ear
30
40
45
Not Tested
45

Speech discrimination ability was 96 percent in the right ear and 92 percent in the left ear.  

Various records on file state that the Veteran military unit was subject to combat explosions, such as mortar and rocket fire, during his service in Vietnam.  

In a statement received in January 2009 the Veteran reported that during service he had participated in hundreds of funeral details.  He had served in Vietnam from May 1969 to March 1970 where he was exposed to mortar fire.  

Although the Veteran was given a hearing profile of "H2" at service entrance, audiometric testing at that time did not establish a hearing loss by VA standards.  In fact, his hearing profile at discharge from service was that there was no diminished hearing acuity and audiometric testing at that time also did not establish a hearing loss by VA standards.  There is otherwise no evidence of either a hearing loss or tinnitus during service, or of a sensorineural hearing loss within one year after service discharge in March 1970.  In fact, neither a hearing loss nor tinnitus are shown until decades after service.  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss, to include a sensorineural hearing loss, and tinnitus is not warranted.  In this regard, the Veteran's STRs are negative for tinnitus and a diagnosed chronic hearing loss, including sensorineural hearing loss, which is a listed chronic disease at 38 C.F.R. § 3.309(a), i.e., an organic disease of the nervous system.  Specifically, the STRs do not confirm that he complained of or was treated for hearing loss or tinnitus.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  

The recent VA audiometric testing did not confirm a hearing loss in either ear by VA standards.  However, the even more recent private audiometric testing did confirm a hearing loss in each ear by VA standards.  The Board is of the opinion that a proper reading of the opinion of the recent VA examiner is, at least implicitly, that the audiometric testing conducted at the time of the Veteran's service separation examination did not reflect a shift in auditory thresholds at any relevant frequency in either ear.  Thus, the holding in Hensley, Id., is inapposite.  

Moreover, a fair reading of the 2009 VA audiology examination report reflects that the audiologist was not positing a belief that service connection is unavailable when a veteran leaves service with normal hearing (which would contravene Hensley).  Rather, the VA audiologist was stating that, according to his knowledge, experience, and judgment, noise induced hearing loss had not been shown to manifest until years after the offending inservice noise had ceased.  Such a statement, rendered by an audiologist, does not contravene Hensley.  

There is information on file indicating that the Veteran may have been subjected to acoustic trauma during service.  Even assuming, and conceding, that the Veteran was exposed to acoustic trauma in combat, and even in non-combat circumstances, during service, this is not the same as having sustained the type of injury that causes chronic hearing loss and tinnitus, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including hearing loss and tinnitus, which were caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma, under the circumstance which he has related, the Board rejects the notion that his current hearing loss and tinnitus should be conceded as being due to inservice acoustic trauma.  As to this, 38 U.S.C.A. § 1154(b) provides that in the case of a combat veteran lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event but this deals with what happened during service and not the questions of either the existence of current disability or a nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death); see also 38 C.F.R. § 3.304(d).  

In short, the audiometric testing at both service entrance and at service separation did not met VA criteria for the presence of hearing loss.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These examination reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, the opinion of the recent VA examiner is negative and is the only competent medical opinion addressing this question and, so, this medical opinion stands unrebutted.  

The Veteran's first reports of hearing loss and tinnitus, and attempts to link them to inservice acoustic trauma, do not antedate a point in time which is decades after his military service.  

Moreover, the Board finds it significant that the Veteran had not filed a claim for service connection for hearing loss and tinnitus until 2008, more than three decades after military service.  It would be reasonable to expect that if he had had a hearing loss or tinnitus, or noticed deceased hearing acuity or tinnitus during service, that he would at that time have filed claims for service connection for the disorders at a much earlier point in time.  However, he did not and this suggests that he did not have or believe that he had a hearing loss or tinnitus at that time.  Moreover, he has not proffered any reason for not having filed claims for service connection for hearing loss and tinnitus until 2008.  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of treatment for hearing loss and tinnitus during service; audiometric testing at service discharge which found no elevated threshold levels at any relevant frequency in either ear; his not having complained of hearing loss or tinnitus at service discharge; his not having sought treatment or disability compensation for hearing loss or tinnitus immediately after service; the fact that his post-service clinical records are negative for any findings of a hearing loss or tinnitus, for many years after his service discharge, to be persuasive evidence against his claims.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of any hearing loss or tinnitus, or a diagnosis within one year of service discharge in 1970 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  His statement that he had hearing difficulties or tinnitus even during military service are simply too vague to suggest, much less establish that he was given a formal diagnosis of a hearing loss or tinnitus during service (the 3rd circumstance under Jandreau).  

The Veteran may believe that his now chronic hearing loss and tinnitus are related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a lay claimant is not competent to provide evidence as to more complex medical questions).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current hearing loss and tinnitus is shown by the absence of contemporaneous clinical or lay evidence of each until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claims.  Rather, it is probative evidence against the claims.

Therefore, the Board finds that because the Veteran's chronic hearing loss and tinnitus were first manifested several decades after active service and any acoustic trauma therein, and are not related to any disease, injury, or incident of military service, direct service connection for such disorders is not warranted.  Moreover, as indicated previously, because the allegations regarding continuity of symptomatology are not credible, presumptive service connection for any sensorineural hearing loss, is not warranted.  


Hypertension Secondary to Service-Connected PTSD and Due to Inservice Herbicide Exposure

At the February 2016 videoconference the Veteran testified that he was taking medication for hypertension.  Page 26.  When his psychiatric symptoms caused him to become upset his blood pressure would rise.  Page 26 and 27.  He had developed elevated blood pressure in "the early 1970s, like 1972."  Page 28.  At that time he had developed bad headaches.  Page 28.  

On service induction examination in March 1968 the Veteran's blood pressure in a sitting position was 158/100 and when recumbent it was 152/86.  

On examination for service separation in March 1970 the Veteran's blood pressure, taken when sitting only, was 124/70.  In an adjunct medical history questionnaire he reported not having or having had frequent or severe headaches, as well as high or low blood pressure.  

On VA examination in October 2014 the Veteran's claim file and VA electronic (CPRS) records were reviewed.  The examiner recorded that the Veteran stated that he was diagnosed with hypertension in "service" but was never treated for it during service.  The Veteran reported that "I was young, [I] was just dealing with it, it got worse when I went to Vietnam".  He reported that he had started being treating for his blood pressure was in 1990's.  He states was on same medication for "quite sometime" but over time it had been changed.  The examiner stated that the Veteran now took medication for hypertension.  His blood pressure on September 17, 2014 had been 140/72 and when taken on two occasions at the examination on October 10, 2014 it was 132/60 and 130/64. The average of the three was 134/65.  

The examiner opined that the claimed hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that a review of the STRs had revealed readings of an elevated diastolic blood pressure on one of two readings at service entrance (those readings being 158/100 and 152/86) but that there were no records of elevated blood pressure during active military duty.  Also, there were no records of elevated blood pressure in the 1970s after military service.  

The examiner further stated that the hypertension was less likely than not proximately due to or the result of the Veteran's service connected PTSD.  The rationale was that although mental disease and stress could temporarily elevate blood pressure during acute phase of the disease, the examiner was not aware of any medical literature that substantiated a claim that PTSD permanently elevated the blood pressure or caused hypertension.  

Although the Veteran had a single isolated elevated diastolic reading, in one of two reading taken at service induction, the STRs are otherwise negative for elevated blood pressure readings.  Significantly, at service discharge his blood pressure was within normal limits.  Moreover, the STRs are negative for any diagnosis of high blood pressure during service, contrary to what the Veteran has claimed.  Similarly, the STRs are negative for any treatment for hypertension.  Indeed, in the adjunct medical history questionnaire at service separation, he reported not having or having had high or low blood pressure.  

Because the Veteran served in Vietnam, he is presumed to have been exposed to herbicides.  However, hypertension is not a disease which is presumptively due to inservice herbicide exposure and the Veteran has not offered any scientific or medical evidence which would even suggest, much less establish, such a nexus.  

The persuasive clinical evidence in this case does not establish that the Veteran had hypertension until a time which is decades after his separation from military service.  The only medical opinion on file addressing the etiology of the Veteran's current hypertension is, unfortunately, negative and does not support the claim but, rather, rebuts the contention asserted on appeal.  The VA examiner opined that the claimed hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was rendered after a review of the STRs and specifically noted the single isolated and elevated diastolic reading at service entrance.  

The Veteran may believe that his current hypertension is related to his active service and as a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Such is not the case here because the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert, 21 Vet. App. 456 (2007).  

Accordingly, service connection for hypertension is not warranted.  

PTSD Rated 30 Percent

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 which uses a general rating formula for the evaluation of mental disorders.  Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

Pursuant to the general rating formula, PTSD warrants a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

The Global Assessment of Functioning scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score in between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  

At the videoconference the Veteran testified that he was now angry all the time.  He did not like to be around people.  Page 13.  He believed that he was now socially isolated.  He went to church but did not go to football or basketball games.  He believed that the quality of his life had been damaged.  He had suicidal thoughts.  Page 14.  These occurred twice months and as frequently as twice weekly.  He had once acted on these suicidal thoughts with a weapon.  His wife testified that she now kept his weapons locked up.  Page 15.  She had often heard him speak of committing suicide.  Page 16.  The Veteran testified that he had never thought of hurting others.  Page 16.  He took several medications for his psychiatric problems.  Also, his memory was becoming worse and he believed that this rendered him unemployable.  Page 17.  His wife testified that the Veteran did not sleep peacefully but would kick and yell during his sleep.  She now slept at the foot of the bed because she did not want to be punched during the night because of his night terrors.  Page 19.  He testified that he was receiving VA psychiatric treatment.  Page 20.  The Veteran's service representative stated that in addition to being socially isolated, having suicidal thoughts such that his family had locked up his weapons, he also had severe insomnia and also was hypervigilant.  Page 35.  

The Veteran's wife has also submitted statements in support of the Veteran's claim, and these reflect the substance of her testimony. 

Received in April 2014, and contained in VBMS, is a copy of VA Form 21-0960P-3, Review of PTSD Disability Benefits Questionnaire, dated in October 2008.  In an attached statement from the Veteran's then representative, it was stated that this was executed by the Veteran's treating physician.  It was reported that the Veteran's psychosocial and environmental problems was his marital relationship.  It was also reported that he did not have more than one diagnosed mental disorder.  It was stated that the best summary of the Veteran's level of occupational and social impairment was "total occupational and social impairment."  That report reflects that the Veteran had the symptoms diagnostic of PTSD.

A December 2008 VA outpatient treatment (VAOPT) record shows that the GAF score was 55.  Reportedly, after service, the Veteran had worked in an appliance store, filling orders.  Then, he went to business school and worked in the main office at "Brown and Root" in Houston.  Also, he had worked in environmental services.  He worked for 28 years in a plastic company until the company was bought out by a foreign buyer.  VAOPT records later that month noted that he had completed high school and had some college education, and another observed that he had an excellent pre-retirement job history.  

On VA psychiatric examination in May 2009 the Veteran's claim file and electronic medical records were reviewed.  It was noted that he had gone to Grambling State University.  He had finished his minor in psychology but had not finished his major.  He had made car frames after college, prior to military service.  He denied having had mental health treatment.  He complained of nightmares but denied having intrusive memories or flashbacks.  He had lost interest in hunting and avoided crowded areas.  He denied having a restricted affect.  He was close to his sons but distant from others.  He related having sleeping difficulties due to nightmares.  He had a short fuse and difficulty controlling his temper, but was not physically aggressive when angry.  He stated that his concentration varied but was unable to relate examples other than occasionally missing an exit when driving.  He denied having a startle response or being on guard.  He denied homicidal and suicidal ideation, but reported that if he did not have his sons he might be suicidal.  He related being irritable and frequently feeling sad.  He had lost interest in most activities of pleasure.  His only enjoyable activity was playing cards with his sister a couple times a year.  He had marital problems.   

The Veteran denied having symptoms consistent with a panic disorder, bipolar disorder or obsessive-compulsive disorder.  He denied having hallucinations.  He received treatment, including medication, and his GAF score had been 60.  In addition to a year of business school, he had taken classes in automotive repair.  Prior to 2000 he had been a chemical operator and release supervisor for 28 years.  He had been a courier, off and on, since 2000, working part-time.  His first marriage had lasted for 16 years.  He was married to his current wife for 11 years.  He did not report spending time with friends and only occasionally spending time with his sister and her family.  

On mental status examination the Veteran was casually dressed.  He was fully oriented.  He remembered three words after immediate recall and two after a short delay.  He spelled a five-letter word forward but confused two letters when spelling it backwards.  He successfully completed serial sevens.  He reported being able to maintain activities of daily living independently.  The diagnoses were PTSD and a depressive disorder, not otherwise specified (NOS).  His GAF score was 55.  

On VA psychiatric examination in December 2009 the Veteran's claim file and medical records were reviewed.  The Veteran complained of sleeping difficulty, nightmares, intrusive memories, and being emotionally remote from his wife and others.  He was hypervigilant and quite irritable.  He had completed anger management which had been helpful and was awaiting participation in group therapy.  He took psychotropic medication, which he found helpful.  He had been retired for 9 years, while working part-time as a courier.  However, he had quit this job several months ago because he was becoming quite irritable on the road due to traffic and stress of driving.  After he had quit, his stress level decreased.  He had no vocational or educational plans going forward.  He stated that he was distant from his wife, and she had threatened to leave many times.  He had few friends but spent some time with other family members.  He was able to take care of his personal hygiene and chores around the house.  It was stated that he led a relatively inactive and socially constricted lifestyle.  

The Veteran related some symptoms of depression and reported a loss of interest in his usual activities.  He had occasional passive suicidal ideation once a month or more but denied plans or intent to harm himself.  He felt somewhat cognitively and "motorically" slowed down.  There were no symptoms of mania or hypomania.  He denied symptoms of an obsessive-compulsive disorder and panic disorder.  He was irritable and could become verbally aggressive but was not physically explosive.  He was not impulsive.  He denied homicidal ideation.  He denied symptoms of psychosis.

On mental status examination the Veteran was casually dressed and well groomed.  He was cooperative and his attention and concentration appeared intact.  His motor activity and speech were unremarkable except for some apparent mild psychomotor retardation.  His affect was appropriate and stable.  His thought content was negative for psychotic symptoms but had recurrent passive suicidal ideation.  He appeared to have fair insight and judgment and a rough screening suggested that he was cognitively intact.  The diagnoses were PSTD and a depressive disorder, NOS.  His psychiatric difficulties did not preclude competitive employment in the opinion of the examiner.  His GAF score was 50 (which was reported to indicate serious symptoms, including occasional passive suicidal ideation with minimal risk of self-harm).  

VAOPT records reflect that in March 2009 the Veteran's GAF score was 60.  In January 2010 it was 65 and in November 2010 it was 55.  

On VA psychiatric examination in October 2014 the Veteran's claim file was reviewed and it was reported that the Veteran had PTSD and a recurrent major depressive disorder.  It was possible to separate some of the symptoms between these two.  The symptoms due to PTSD were intrusion, avoidance, negative alternations in cognition and mood, and alterations in arousal and reactivity. Symptoms are attributed to major depression were depressed mood, loss of interest, fatigue, sleep disturbance, difficulty concentrating, and feelings of worthlessness and suicidal ideation.  The following symptoms are attributed to both PTSD and major depression: loss of interest, difficulty sleeping, and difficulty concentrating.  

The best summary of the Veteran's level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, it was not possible to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder because both disorders contribute to his impairment.  

The Veteran stated that he had a good relationship with his sisters.  He was currently married to his second wife of 17 years and with whom he lived.  He was satisfied with his living arrangements. His relationship with his wife was not good, and his wife said that he had an attitude problem, and he did not smile enough.  She did not like way he spoke to her.  However, he and his wife also had good times, when they went out of town.  He refused to go to marriage counseling because he did not see himself changing anymore, and he had tried counseling with his first wife.  The relationship with his sons was good, and they were only two people with whom he got along well.  He needed about 14 hours to obtain his Bachelor's degree.  He had not worked since the last evaluation in 2009.  He retired in 2000 from a chemical plant. Two weeks after he retired, he started doing courier work. He did courier work part-time until 2009.  

The Veteran said he really did not have interests.  He did not fish anymore or play golf.  He used to shoot pool with his oldest son.  He went every Saturday to a football game with his oldest son who played in a semi-pro league.  On Sundays he went to the United Methodist Church, where he was an usher and was on the board of trustees. His wife did not attend church with him.  He managed his own finances, managed his medications, did the housekeeping, and drove without assistance.   He felt his depression medication mellowed him down for a little while and during the time it was working, he did not want to do anything.  Most of the time he was not happy and his wife got on his nerves a lot.  

As to symptoms of PTSD, the Veteran had recurrent, involuntary, and intrusive distressing memories of the traumatic events.  Recurrent distressing dreams in which the content was related to the traumatic event(s).  He had intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event(s).  He had avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s).  He had avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s). 

The Veteran also had persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions.  He also had irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; problems with concentration; and sleep disturbance.  The examiner stated that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

On mental status examination the Veteran had a depressed mood, chronic sleep impairment, and suicidal ideation.  He was alert and fully oriented.  His dress and grooming were professional and neat.  His mood was euthymic and affect was irritable.  His thoughts were logical and goal directed.  His speech was clear, relevant and coherent.  Immediate recall of three words was 3/3; three-minute delayed recall was 1 out of 3.  His attention and concentration were difficult to assess and it was hard to tell if he did not attempt tasks because he had true deficits or was irritated.  When asked to calculate serial 7s, he said, "no . . . 93, making my head hurt."  He was able to calculate serial 3s, and he calculated 4 out of 5 correctly.  He was able to spell a five-letter word forward, but when asked to spell it backwards, he only said the last 2 letters.  The fund of general knowledge was good.  He was able to name the current and last two US Presidents and to cite a current event. The Veteran's judgment and reasoning and analytical skills were good, as measured by interpretation of a hypothetical situation and a proverbial statement.   

The examiner observed that the Veteran was clearly irritable during the evaluation but stated that he did not have angry outbursts unless it was triggered.  He had not thought about killing himself in the past week.  He had not had a past suicide attempt but had had a pistol in his hand and that was as far as it got; and this was a couple months ago.  His two kids were barriers to suicide.  The examiner stated that the Veteran continued to report symptoms of PTSD which were moderate and of a recurrent major depressive disorder which were moderate.  

Initially, the Board notes that the Veteran's use of medication has helped to control some of his symptoms.  Because this is contemplated in a 10 percent disability rating, it may be considered with respect to any possible entitlement to a higher rating.  See Jones, 26 Vet. App. at 63 (2012).  The evidence shows that the Veteran does have significant depression, sleep disturbance, suicidal ideation, social isolation, and problems controlling his temper, in addition to the classic constellation of symptoms of PTSD.  

A recent VA examination attempted, in part, to sort symptoms of PTSD from a nonservice-connected major depressive disorder.  However, it was also noted that these two psychiatric disorders also co-contributed to some of the Veteran's current symptomatology.  Thus, the Board will consider all of the Veteran's psychiatric symptoms as being part of the service-connected PTSD for rating purposes.  Nonetheless, this set of symptoms is contemplated in the current 30 percent rating now assigned.  

The evidence is simply not persuasive in establishing that the Veteran has impaired memory as to result in retention of only highly learned material or forgetting to complete tasks.  The currently assigned 30 percent rating contemplates mild memory impairment and the Veteran's purported difficulty with his memory at a recent rating examination was not persuasive to the examiner, or to the Board.  

Also, there is no impairment in the Veteran's ability to communicate, including no circumstantial, circumlocutory, or stereotyped speech.  Further, while he has some impairment in his affect, it has been congruent with his mood.  Similarly, he did not have panic attacks or impairment of judgement, motivation or mood of such extent as to cause difficulty in establishing and maintaining effective work and social relationships in light of the evidence that he continues to be an active participant in his church despite his reports of being socially isolated.  

While the Veteran has reported having nightmares, which cause sleep disturbance; flashbacks and intrusive thoughts of combat, there have been no active delusions.  Thus, the Veteran's symptoms are not the severity, frequency, and duration as contemplated in a higher rating.  

Moreover, while the Veteran's GAF scores of 50 suggest serious impairment, the underlying findings discussed in the treatment and examination records are inconsistent with a finding of serious impairment but rather consistent with occupational and social impairment associated with a 30 percent rating.  Similarly, the Board acknowledges that in 2008 his treating VA physician indicated that he had total occupational and social impairment.  However, his GAF score only two months later was 55, which together with other clinical evidence rebuts the opinion of the Veteran's treating physician.  

In this regard, a broad application of the treating physician rule (giving greater weight to opinions of treating physicians) has been explicitly rejected.  See White v. Principi, 243 F.3d 1378, 1381 (Fed.Cir. 2000) ("[T]he VA benefits statutes and regulations do not provide any basis for the 'treating physician' rule and, in fact, appear to conflict with such a rule); see also Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993) (a treating physician's opinion cannot be given lesser weight in the absence of no contrary evidence)) and Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993)).   

While it is true that the Board is not free to ignore the opinion of a treating physician, the Board is free to discount the credibility of that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) citing Willis v. Derwinski, 1 Vet. App. 66 (1991).  Also, a "treating physician rule" which would lend greater weight to the opinion or diagnosis of a treating physician would violate the statutory and regulatory VA scheme, including 38 U.S.C. § 5107(b) as to resolution of doubt and 38 C.F.R. § 3.303(a) requiring that VA adjudication be based on the entire record.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In this regard, the Board gives greater weight to the preponderance of the clinical findings which are simply not in accord with the December 2008 conclusion of the Veteran's treating VA physician.  For example, a December 2008 VAOPT record found that the Veteran's GAF score was 55, which would indicate no more than moderate impairment.  

Indeed, the Veteran underwent later VA examinations at which time he underwent comprehensive testing that addressed all of the rating criteria.  The complained of symptoms and objective findings prior thereto were similar to those reported after the treating physician's report but the examiners assigned GAF scores which are more consistent with a 30 percent rating.  In this regard, only the December 2009 VA examination found that the Veteran's GAF score was less than 55, reportedly being 50.  However, predominantly, his GAF scores have been 55 or better, indicating mild, or at most moderate, overall impairment.  Moreover, the evidence indicates that the Veteran's depressive symptoms are mostly stabilized with medication.  

While the Veteran and his wife are competent to report on symptoms and personal observations and credible in their belief that the Veteran is entitled to a higher rating, their lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of the Veteran's impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.   For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of an initial rating in excess of 30 percent for PTSD.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but finds that the preponderance of the evidence is against the Veteran's claim and, so, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.   

With respect to the schedular ratings for the service-connected PTSD, 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).  The Veteran's symptoms are contemplated in the Rating Schedule.  

Additionally, the Rating Schedule is adequate for compensation purposes because higher schedular ratings are possible particularly if the Veteran in the future actually develops greater psychiatric impairment due to PTSD.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service- connected disabilities render her incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he or she is unable to maintain substantially gainful employment due to his service-connected disabilities, the claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

Here, the Veteran's only service-connected disorder is his service-connected PTSD which is rated 30 percent disabling.  Accordingly, a TDIU rating may not be assigned under 38 C.F.R. § 4.16(a). 

In exceptional circumstances, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment in cases of veterans "who fail to meet the percentage standards set forth in [38 C.F.R. § 4.16] paragraph (a) of this section."  38 C.F.R. § 4.16(b).  The corollary is that if a Veteran does meet the aforementioned percentage requirements in 38 C.F.R. § 4.16(a), referral of the case for extraschedular TDIU consideration is not appropriate.  See Geib v. Shinseki, No. 11-1501, slip op. at 9 (U.S. Vet. App. June 7, 2012) (nonprecedential memorandum decision).  

The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

At the February 2016 videoconference the Veteran testified that he believed that he was unemployable due to his service-connected PTSD and the other disorders for which service connection was being claimed, i.e., bilateral hearing loss, tinnitus, and hypertension.  Page 30.  However, he also testified that his PTSD, by itself, kept him from being employed.  Page 30.  

The Board is cognizant of the Veteran's impairment from service-connected psychiatric disability and this is recognized by his 30 percent disability rating for his service-connected PTSD.  In this regard, the evidence shows that the Veteran last engaged in full-time employment in 2000, when he retired.  Thereafter, he continued to engage in part-time employment as a courier until 2009.  Although he has reported that he ceased this part-time work because of the stress of driving in congested traffic, the evidence simply does not show that he has such significant impairment in memory or cognitive function as to preclude his ability to obtain or retain substantially gainful employment in light of his three years of college education.  

Also, the evidence does not show that his service-connected disorder PTSD would precluded his obtaining his college degree, which at one time he seriously considered.  Moreover, the evidence does not indicate that since he retired from his part-time work that he had either sought or been rejected from any form of employment.  The Veteran is to be commended for his industrious nature and his attempts to obtain a college degree. However, even finishing three years of college education requires thought, focus, and concentration, as did his work as a supervisor.  Although it was contended at the videoconference that the Veteran had had such decrease in his memory as to preclude employment, the Board finds that testing of his memory and concentration on the VA psychiatric examinations do not corroborate this but, rather, indicate that his memory is simply not as severely impaired as contended.  In fact, the 2009 VA psychiatric examiner opined that the Veteran's psychiatric difficulties did not preclude competitive employment in the opinion of the examiner.  From a review of the evidence, there has been no significant change in the Veteran's psychiatric picture since that opinion was rendered.  

Taken as a whole, the evidence shows that the Veteran retained substantial functional abilities and despite the overall impairment due to PTSD, he is capable of substantially gainful employment.  Further, as discussed above, it is not shown that the then service-connected PTSD precludes a substantially gainfully occupation such as to warrant referral to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.  

Service connection for hypertension is denied.  

Entitlement to a rating for PTSD in excess of 30 percent is denied.  

Entitlement to a TDIU rating is denied.  


REMAND

In a March 2015 NOD disagreement was expressed with the RO's February 2015 denial of service connection for a left knee condition (asserted as DJD of the left knee), residuals of a lumbar strain and sprain, and a disability manifested by impairment of the left lower extremity (asserted as sciatica of the left lower extremity).  By filing an NOD, appellate review of this issue has been initiated.  The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's representative an SOC.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, these matters must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).   

Accordingly, the case is REMANDED for the following action:

Given the timely filing of the February 2015 NOD, and in accordance with 38 C.F.R. § 19.26(a) (2015), the RO should reexamine the claims and determine whether additional review or development is warranted.  After the completion thereof, the RO must issue to the Veteran and the Veteran's representative an SOC addressing the claims for service connection for DJD of the left knee, residuals of a lumbar strain and sprain, and sciatica of the left lower extremity.  

Along with the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.  

The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matters identified above, i.e., service connection for a left knee condition (asserted as DJD of the left knee), residuals of a lumbar strain and sprain, and a disability manifested by impairment of the left lower extremity (asserted as sciatica of the left lower extremity), may be obtained only if a timely appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


